IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60196
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESSE LEE STRINGER, JR., also known as Sealed Defendant 1,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:97-CR-20-1-BN
                        - - - - - - - - - -
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesse Lee Stringer, Jr., federal prisoner # 04645-043,

appeals from the denial of his motion for reconsideration of the

district court’s order denying Stringer leave to file an out-of-

time motion to vacate, correct, or set aside sentence under 28

U.S.C. § 2255.    Regardless of whether his motion for

reconsideration is construed as filed under FED. R. CIV. P. 59(e)

or FED. R. CIV. P. 60(b), the district court’s denial of such

motion is reviewed for an abuse of discretion.     See Travelers

Ins. Co. v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60196
                               -2-

1994)(Rule 60(b) motion); Midland West Corp. v. FDIC, 911 F.2d
1141, 1145 (5th Cir. 1990)(Rule 59(e) motion).   Because Stringer

initially failed to submit sufficient evidence in support of his

equitable-tolling argument, the district court did not abuse its

discretion in denying his motion for reconsideration.

     Accordingly, the district court’s judgment is AFFIRMED.